Citation Nr: 0529607	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.   98-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition, 
claimed as secondary to the service-connected left knee 
disability.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision form 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the claim of 
entitlement to service connection for a back condition, 
claimed as secondary to the service-connected left knee 
disability.  

Thereafter, the veteran relocated to New York and the claims 
file was transferred to the jurisdiction of the New York, New 
York VARO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  There is no competent medical evidence showing that that 
the veteran's current back disability is due to service or 
due to a service-connected disability. 

3.  The veteran failed to report to several VA examinations.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service and is not proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  

2.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

By rating decision dated in October 1997, the RO in San Juan, 
Puerto Rico, denied the claim of entitlement to service 
connection for a back condition, claimed as secondary to the 
service-connected left knee disability.  After the veteran 
received notification of the denial, she filed a timely 
Notice of Disagreement.  In April 1998, the RO provided the 
veteran with a Statement of the Case.  The veteran perfected 
her appeal before the Board in April 1998.  

In August 2003, the New York RO provided the veteran with 
correspondence pertaining to VCAA and VA's duty to assist.  
In this correspondence, the veteran was advised of what the 
evidence needed to show in order to substantiate her claim.  
She was advised of the evidence already received in 
connection with the claim, she was advised of the information 
that VA was responsible for obtaining, and the evidence that 
she was asked to provide on her own behalf.  

In September 2003 the veteran was provided a Supplemental 
Statement of the Case. The Board remanded the issue for 
further development in March 2004.  By correspondence, dated 
in June 2004, the veteran was provided with information 
pertaining to further development of the appeal for 
entitlement to secondary service connection for the back 
condition.  She was advised again of the information VA 
already received in connection with the claim, she was 
advised of the information that VA agreed to obtain on her 
behalf, and she was informed of the information that she 
should provide on her own behalf.  

In accordance with the Board's Remand, several VA 
examinations were requested on the veteran's behalf.  The 
veteran was notified of the scheduled examinations at the 
last address of record, in Puerto Rico, and at the address of 
record in New York.  

By correspondence dated in January 2005, the RO, via the 
Appeals Management Center (AMC), informed the veteran that 
she was recently scheduled for VA examination and that if she 
did not respond to the correspondence within 30 days, 
indicating that she would be willing to report  for 
examination if rescheduled, her appeal would be decided based 
on the evidence of record.  She did not respond.  

The Board must emphasize for the veteran that the Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  

Far-reaching attempts to locate the veteran and notify her of 
the scheduled examinations were made.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, her claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2005).  It 
is well-established that it is the claimant's responsibility 
to keep VA advised of his/her whereabouts in order to 
facilitate the conduct of medical inquiry.  If he/she does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this appeal has 
been consistent with its provisions, to the extent that it 
can be accomplished given the fact that the veteran has 
failed to report to scheduled examinations without good cause 
shown, and has not communicated with VA since before the 
Board's March 2004 Remand.  

II.  Factual Background

Based on the findings of a March 1985 VA examination, service 
connection was established for the veteran's left knee.  

The veteran initially argued entitlement to service 
connection for a back condition in January 1996, claimed as 
secondary to the service-connected left knee disability.  
Thereafter, by correspondence also dated in January 1996, the 
RO asked the veteran to submit competent medical evidence 
showing that the back condition was a direct result of the 
service-connected left knee disability.  

The VA treatment records, dated through January 1996, showed 
continued treatment for the left knee disability, and for 
other illness that are not currently on appeal before the 
Board.  

On VA examination, dated in February 1996, the veteran 
complained of knee pain and did not relate that she suffered 
from back pain, secondary to the left knee disability.  The 
diagnosis pertained to the left knee only.  

Based on the forgoing evidence, the RO determined  that the 
veteran did not demonstrate that the back condition was the 
direct result of the service-connected left knee disability 
or active service.  

In January 1997, the veteran underwent a computerized 
tomography (CT) scan of the lumbosacral spine.  The 
impression was levoscoliosis, there was a circumferential 
bulging disc shown at L3-L4, and the impression also noted  
bilateral early degenerative sacroiliitis.  

While the VA treatment records, dated through February 1997, 
showed treatment for the left knee disability, they were 
negative for complaints of, or treatment for, a back 
condition.  These records primarily pertained to illnesses 
that are not currently on appeal before the Board.  

In April 1997, a VA Consultation Sheet reported a provisional 
diagnosis of low back pain.  

The VA progress notes, with dates beginning in August 1997, 
showed treatment for complaints pertaining to the veteran's 
back.  She complained of back pain and  related that the pain 
was more intense on the left side.  

The July 1997 VA Physical Therapy Assessment showed that the 
veteran complained of mid to low back pain on the left side.  
It was noted that the veteran was referred for evaluation 
because she developed low back pain that affected her ability 
to ambulate and her activities of daily living.  

In the veteran's August 1997 statement, she essentially 
maintained that as a result of her knee injury she developed 
a back disability.  Specifically, she supports her argument 
by pointing out that her back disability affected the left 
side of her back, and the knee disability specifically 
affected the left knee.  

In September 1997, M.M.P., M.D., Rating Board Medical 
Consultant, noted that the veteran was service-connected for 
chondromalacia of the patella, with left knee contracture and 
patellar tendinitis, and that she submitted a January 1997 CT 
scan report that showed a bulging disc at L3-L4, 
levoscoliosis, and bilateral early degenerative sacroiliitis.  

Because the veteran maintained that she suffered from a back 
disability, secondary to the service-connected knee 
disability, an expert opinion was requested to determine 
whether the veteran in fact developed a back disability as a 
result of the service-connected left knee disability.  

On VA examination, dated in September 1997, the examiner 
noted that the claims file was reviewed.  It was noted that 
the veteran's service medical records were negative for a 
back disability.  The examiner opined that the veteran's 
present back disability was not related to the service-
connected left knee disability, and that the findings on the 
January 1997 CT scan report were related to the natural 
process of aging.  It was further noted that the 
levoscoliosis was congenital.  

Based on the findings of the opinion of the VA examiner, the 
RO determined that the present back disability was not 
related to the service-connected left knee disability.  

In conjunction with the submission of the Substantive Appeal, 
the veteran argued that the left knee disability caused her 
to walk in a way that caused pain in her back.  She also 
maintained that the submitted evidence clearly showed that 
the current back condition was caused by the service-
connected left knee disability.  

On VA examination, dated in October 1998, the veteran was 
evaluated for the service-connected left knee disability.  
There was no reference to the veteran's back, in the form of 
subjective complaints or otherwise.  The diagnosis pertained 
to the left knee.  

The VA treatment records, dated from December 1998 to August 
1999, primarily showed that the veteran received physical 
therapy treatment for several orthopedic conditions.  She 
continued to complain of low back pain, and she received 
physical therapy for her complains of low back pain.  

In August 1999, the veteran underwent VA examination again.  
The examination report noted that VA treated the veteran for 
disc disorders of the low back, as well as the service 
connected knee disability; however, the examination primarily 
pertained to the left knee disability, and the etiology of 
the veteran's back condition was not include in the 
examination report.  

The VA treatment records, dated from September 1999 to August 
2000, showed that the veteran continued to receive physical 
therapy for orthopedic conditions, including her low back 
condition.  She was assessed with myofascial low back pain.  
During this time of treatment, physical therapy appointments 
were discontinued as a result of the veteran's failure to 
report to the appointments.  

On VA examination, dated in August 2003, the examiner 
reported the veteran's medical history and stated that the 
veteran did not incur a back injury in service, and that the 
back pain she complained of existed since 1997.  The 
diagnosis was chronic mechanical low back pain, mild disc 
degeneration at L5-S1 with minor levoscoliosis, and facet 
joint hypertrophy L4-L5.  

The examiner opined that it was not likely that the veteran's 
back condition was  causally related to the service-connected 
left knee disability.  The veteran's mild degenerative disc 
was due to the normal process of aging and levoscoliosis was 
characterized as congenital.  The examiner concluded by 
stating that the back condition was unrelated to the service-
connected left knee disability, and expressed agreement with 
the opinion given by the previous VA examiner in September 
1997.  

In March 2004, the Board remanded the issue for further 
development.  The RO, via the AMC, was instructed to schedule 
the veteran for VA examination in order to obtain a VA 
medical opinion as to whether the service-connected left knee 
disability caused the current back condition, or aggravated a 
pre-existing back condition.  

The RO, via the AMC, made several attempts to contact the 
veteran to inform her of the scheduled VA examinations.  The 
veteran failed, without good cause, to report to the 
scheduled examinations.  Consequently, the Board will proceed 
to decide the claim based on the foregoing evidence.  

III.  Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected on a secondary basis. 38 C.F.R. § 3.310 (2005).  

When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  



IV.  Analysis

Service medical records are negative for a back disability.  
The objective medical evidence does not show, and the veteran 
does not contend, that the current back condition is related 
to service.  

The pertinent post-service medical records show that the 
veteran developed a back condition, for which she received 
physical therapy from VA.  The pertinent VA examinations 
contained medical opinions that related the veteran's back 
condition to the natural process of aging, and not to the 
service-connected left knee disability.  The VA opinions of 
record are to the effect that the veteran's service-connected 
left knee disability did not cause the veteran's current back 
disability.  See September 1997 and August 2003.

Whether the veteran's service-connected left knee disability 
caused the veteran's back condition is a medical question, 
and where the determinative issues involve medical causation 
or diagnosis, competent medical evidence is needed.  As a lay 
person, the veteran's statements, alone, are insufficient and 
cannot be considered as a basis for establishing the etiology 
of her current back condition.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the absence of competent medical evidence showing that the 
veteran's current back disability is related to service or to 
a service-connected disability, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a back condition, to include as secondary to 
the service-connected left knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the 


claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back condition, to include as 
secondary to the service-connected left knee disability, is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


